Citation Nr: 1219095	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from December 1956 to October 1957.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefit sought on appeal.  

The Board has considered documentation included in the Virtual VA system in reaching the determination below.


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter informed the Veteran that he should submit any additional evidence that he had in his possession.  Additionally, a letter of March 2006 provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained, and he has been afforded a VA examination in connection with the claim.  He has been afforded the opportunity for a personal hearing.  On the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, he indicated that he would appear at a local hearing before the Board.  He subsequently submitted a statement in May 2012, via his representative, wherein he withdrew his hearing request.  As such, there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).  Additionally, as discussed below, the Veteran's service treatment records are unavailable, but for purposes of this decision, the Board has conceded the in-service noise exposure as contended.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In this case, a September 2009 VA examination report shows that the Veteran has a bilateral hearing loss for VA purposes.  Thus, the question is whether his current hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303. 

The Veteran contends that while stationed in Italy on active duty, he manned an on-site ambulance at the firing and practicing range, which remained stationed for weeks at a time in the event of any injuries.  He contends he was exposed to constant gunfire and excessive noise at the firing and practicing range, and was not afforded any protection for his ears.  The Veteran specifically contends that his left-ear hearing loss is related to in-service noise exposure, but believes that his right-ear hearing loss is related to a post-service accident.

The Board notes that there are no service medical records to document any in-service injury or treatment.  The record indicates that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  

A review of the Veteran's DD 214 Form reveals he was assigned to a field hospital.  While the Veteran's personnel records have not been obtained, the Board notes that the United States Department of Defense (DOD) has established lists of military occupational specialties and the corresponding probability of hazardous noise exposure for each branch of the Armed Services. Here, a possibly analogous Army military occupational specialty (MOS) of "motor transport operator", has been identified as an MOS with "moderate" hazardous noise exposure.  This is the second highest likelihood of noise exposure contemplated by the DOD list. See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Moreover, the Board finds no reason to doubt the credibility of the Veteran's allegations.  His statements have been internally consistent, consistent in the medical record, and are facially plausible.  As such, for purposes of this decision, the Board will concede that the Veteran was exposed to excessive noise while on active duty.

Despite this, there is no medical evidence of record linking the Veteran's current bilateral hearing loss to service, or of bilateral hearing loss from within one year of the Veteran's discharge.  

VA records show that in August 1983, the Veteran suffered a severe head injury when the tailgate of an asphalt mixer hit him on the head in the right temporoparietal region.  An audiological record from November 1983 shows that the Veteran suffered total hearing loss in the right ear since that injury, but that he retained normal hearing in the left ear.  A private medical record of April 2000 documented a nonfunctional right ear, and progressive hearing loss in the left ear.  The physician noted the Veteran suffered from "NSHL [neurosensory hearing loss] with aging."

On VA examination in September 2009, the examiner addressed these records, and additionally interpreted a January 1986 private audiogram, which was found to represent the first indication of hearing loss in the left ear.  The examiner documented and considered the Veteran's contentions that he served as an ambulance driver while on active duty and was exposed to hazardous noise without hearing protection.  However, the examiner concluded that is not likely that the Veteran's current hearing loss is related to his in-service activities.  In explanation, the examiner relied on the November 1983 audiometric examination, which attributed right ear hearing loss due to the 1983 head injury, and showed normal hearing in the left ear. The examiner noted that the first indication of slight hearing loss in the left ear occurred 30 years after military service, and that subsequent records showed a progression of hearing loss with time.  Accordingly, the examiner found that the Veteran's current disability is most likely secondary to his medical condition and aging.  There is no evidence to the contrary of this opinion, and, as noted above, in the April 2000 report, the Veteran's private physician similarly attributed the Veteran's left ear hearing loss to aging.

To the extent the Veteran reports a continuity of symptomatology since discharge, the Board finds the Veteran is competent to report this symptomatology, and that he is credible.  That said, supportive medical evidence is required because the Veteran is not competent to relate his continuity of hearing loss symptomatology to his current hearing loss disorder or otherwise relate his current hearing loss disorder to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  A sensorineural hearing loss is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  While the Veteran served as an ambulance driver, he has not contended to possess specialized knowledge in the field of hearing loss.  As such a lay person, the appellant's assertion does not constitute competent medical evidence and lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.")  

The Board is sympathetic to the Veteran's position in this case.  The Board recognizes that the Veteran is elderly and is seeks only VA-issued hearing aids, for which service-connection is required, according to documents within the claims file.  Unfortunately, however, there is simply no evidence to the contrary of the September 2009 examiner's opinion, and that opinion is fully adequate for purposes of adjudication.  As noted above, the Veteran has been afforded the opportunity to submit any evidence that may be of aid to his claim, and while he contends that his private physician has linked his left ear hearing loss to service, his private treatment records have been obtained and do not document such a conclusion.

There is competent evidence that the Veteran has bilateral hearing loss; however, without competent and credible evidence linking the bilateral hearing loss to service the benefit sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


